Citation Nr: 0611336	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04- 33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active service from June 1945 until August 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California.

In a March 1993 rating decision, the RO denied a claim of 
entitlement to service connection for hearing loss.  A 
communication received in July 1993 is construed as a notice 
of disagreement as to that claim.  A statement of the case 
was never issued in response to such notice of disagreement.

In February 2003, the veteran again raised a claim of 
entitlement to service connection for hearing loss.  The RO, 
treating the prior July 1993 rating action as a final denial, 
characterized the issue for consideration as whether new and 
material evidence had been received to reopen the claim.  The 
claim was then reopened at that time.  Normally, the Board is 
required to consider the jurisdictional matter of whether a 
claim should be reopened.  See Barnett v. Brown, 8 Vet. App. 
1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  However, based on the procedural history as discussed 
above, the 1993 determination never became final.  Therefore, 
the issue is appropriately characterized as set forth on the 
title page of this decision.


FINDINGS OF FACT

1.  Bilateral hearing loss was initially demonstrated years 
after service, and there has been no demonstration by 
competent evidence that the veteran's bilateral hearing loss 
is causally related to active service.

2.  Tinnitus was initially demonstrated years after service, 
and there has been no demonstration by competent evidence 
that the veteran's tinnitus is causally related to active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of May 2003 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

The notice described above did not inform the veteran as to 
the rating criteria for hearing loss or tinnitus, nor did it 
apprise the veteran as to the law pertaining to effective 
dates.  However, because the instant decision denies the 
veteran's service connection claims, no disability evaluation 
or effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and post-service 
reports of VA and private treatment and examination.  
Moreover, the claims file contains the veteran's own 
statements in support of his claim.  In one undated 
statement, the veteran noted that he had received treatment 
for hearing loss in 1948 from Dr. S.  However, he indicated 
that such physician was deceased and that his records were 
unobtainable.  In light of this, it is not felt that 
additional efforts are required under the VCAA with respect 
to the records from Dr. S.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and organic disease of the nervous system, to include 
sensorineural hearing loss and tinnitus, becomes manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R.§§ 3.307, 3.309 (2005).



Hearing loss

The provisions of 38 C.F.R. § 3.385 define hearing loss 
"disability" for the purposes of applying the laws 
administered by VA.  The Code section states that hearing 
loss will be considered a "disability" when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (HZ) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

Analysis

At the outset, the Board has considered whether presumptive 
service connection as a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system, including hearing loss and tinnitus, 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  The Board does acknowledge an undated 
statement from the veteran in which he reported that he 
sought treatment for hearing loss from Dr. S. in 1948.  The 
veteran stated that he attempted to obtain these records but 
was informed that Dr. S. was deceased and his records were 
unobtainable.  The Board notes however that the veteran 
admitted seeking treatment from Dr. S. in 1948, more than 1 
year from his date of separation from service.  Likewise, the 
evidence of record fails to establish the presence of 
tinnitus within the one-year presumptive period.  As the 
evidence of record fails to establish any clinical 
manifestations of hearing loss disability for VA purposes to 
a compensable degree, or tinnitus, within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As previously 
stated, a successful service connection claim will contain 
the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

Based on the standard set forth under 38 C.F.R. § 3.385, the 
evidence of record does establish current bilateral hearing 
loss disability for VA purposes.  The June 2003 VA 
examination revealed the right and left ear speech 
recognition ability was 88 percent, as measured by a Maryland 
CNC test.  In addition, the examination findings revealed 
auditory findings of 40 decibels or greater in one of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) in both 
the veteran's right and left ear.  Thus, the objective 
findings for both the right and left ears do establish a 
current hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  Similarly, the June 2003 VA examination 
also includes a diagnosis of moderate bilateral tinnitus.  As 
such, a current diagnosis of tinnitus is established and the 
first element of that service connection claim is satisfied.

With respect to the next requirement of a service connection 
claim, evidence of an in-service injury or disease, 
incurrence of noise trauma or injury in service is deemed to 
be consistent with the circumstances of the veteran's service 
as a fireman.  38 U.S.C.A. § 1154(a) (West 2002).  As such, 
incurrence of acoustic trauma in service is conceded.  

Neither tinnitus nor hearing impairment was detected upon 
enlistment examination in May 1945 or upon separation in July 
1946.  Indeed, the veteran's hearing was noted to be 15/15, 
bilaterally, on whispered voice testing on both occasions.  
Moreover, the post-service records fail to show any findings 
of hearing loss or tinnitus until decades after service.  
Tinnitus was not shown in the medical records until January 
2002, when noted by Dr. C.L.L..  The first evidence of 
hearing loss is a July 1985 private record, showing a 
decrease in hearing.  An earlier audiogram dated in 1980 is 
also of record.  However, that report contains an 
uninterpreted audiogram, and the Board is precluded from 
applying the uninterpreted pure tone threshold results to the 
criteria of 38 C.F.R. § 3.385 (2005) in order to determine 
the presence of hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) [the Board may not interpret 
graphical representations of audiometric data]; see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Nevertheless, 
even if bilateral hearing loss is deemed to have been 
clinically demonstrated in 1980, there is no showing that 
such bilateral hearing loss was incurred in service.  

The veteran has contended that his bilateral hearing loss and 
tinnitus resulted from service, as he worked in engine rooms 
without hearing protection.  In this regard, the VA examiner 
acknowledged that the veteran was exposed to noise during his 
tour in the Navy from 1945 to 1946.  However, the VA examiner 
also noted that the veteran was exposed to noises of loud 
machinery in his employment after separation from the Navy.  
Specifically, the veteran had reported that he worked in 
maintenance for a school district and was often exposed to 
loud machinery in that position.  Therefore, the VA examiner 
found that it was possible to state that the veteran's 
bilateral hearing loss is less likely than not secondary to 
noise exposure that occurred during his time in the service.  
No basis for such distinction between noise trauma in 
service, versus noise trauma after service, was provided.

The Board acknowledges a January 2002 opinion written by C. 
L. L., M.D.  In that communication, Dr. C. L. L. found that 
the veteran's bilateral hearing loss and tinnitus were in 
part related to the veteran's prior history of noise exposure 
while working in an engine room on a ship during his time in 
the Navy.  No basis for finding such nexus to service was 
provided.  

In the present case, the file contains two opinions reaching 
opposite conclusions as to whether the veteran's bilateral 
hearing loss and/or tinnitus are related to service, as 
detailed above.  However, the Board finds the opinion of the 
VA examiner in June 2003 to lack probative value as it fails 
to provide a basis for distinguishing the veteran's service 
noise trauma from post service noise trauma, as the etiology 
of his current hearing loss and/or tinnitus.  Similarly, Dr. 
C. L. L. did not consider the veteran's relevant post-service 
exposure to loud noise in his maintenance job, nor the 
absence of clinical demonstration of tinnitus or hearing loss 
for decades after service.  As such, the private physician's 
opinion is not persuasive.  No other evidence finds that it 
is at least as likely as not that the veteran's currently 
diagnosed bilateral hearing loss, and/or tinnitus, are 
causally related to active service.

In view of the foregoing, the Board finds that the initial 
demonstration of bilateral hearing loss and tinnitus decades 
after service, in the absence of demonstration of continuity 
of symptomatology, is too remote from service to be 
reasonably related to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


